[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 162 
July 21, 1938. The opinion of the Court was delivered by
This action was commenced in September, 1932, and was brought to recover damages "for the alleged breach of the condition to prosecute the action contained in a bond in a claim and delivery action." By consent, the case was referred to the Master of Kershaw County, with directions to take the testimony and report to the Court on all issues of law and fact. This he did in due time, recommending judgment for the plaintiff for $1,100.00, with interest. On exceptions by the defendants, the matter was heard by his Honor, Judge Bellinger, who confirmed the report and adopted it as the judgment of the Court, stating in a short order that the Master's "findings are amply justified by the law and the facts in this case."
From a careful study of the case as a whole, with especial attention given to the questions stated and argued by counsel for the appellants, we are convinced that the Circuit Judge was right, and we approve the conclusions reached by him. The report of the Master, which this Court adopts as its opinion, will be incorporated in the report of the case. We deem it unnecessary to add anything to what is there said.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L.D. LIDE concur.
MR. JUSTICE CARTER did not participate on account of illness. *Page 181